Citation Nr: 1606522	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability, including degenerative disk disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1999 and from September 2002 to September 2003.  She had additional service in the Air Force Reserve from September 2003 to December 2010.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for degenerative disc disease. 

In December 2015, the Veteran presented testimony in a video hearing before the undersigned.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her lumbar spine disability was incurred during a period of active duty for training (ACDUTRA) service in the Air Force Reserve from August 1, 2005 to August 7, 2005, when she was in a wartime drill and evacuated an injured person away from a simulated burning building and injured her back, after which she was seen by a civilian paramedic.  See December 2015 hearing.  The Veteran has verified ACDUTRA service during this time as demonstrated by her personnel records. 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).

The Veteran was afforded a VA examination in October 2011; however the examiner did not opine on the etiology of her claimed lumbar spine disability.  The Veteran has submitted lay statements from herself and her peers that she complained of a back injury after her August 2005 training, but did not seek a Line of Duty report.  However, one buddy statement also notes that the Veteran stated she had back problems after the birth of her child in 1999.  A July 2001 MRI also shows that the Veteran had a slight degeneration of the L4-5 disc.  Upon remand, a new VA examination should be conducted to determine the etiology of the Veteran's lumbar spine disability, to include whether it was incurred or aggravated during active service from March 1988 to August 1999 and from September 2002 to September 2003, or during the Veteran's period of Reserve service, specifically including her ACDUTRA service in August 2005 and April 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify and authorize the release of any outstanding medical records that are relevant to her claim, including those from the civilian EMTs she reports treated her in August 2005.

2.  Thereafter, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of her claimed lumbar spine disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

(A) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lumbar spine disability had its onset during the Veteran's periods of active military service from March 1988 to August 1999 or from September 2002 to September 2003.  The Veteran has reported that she had muscle spasms during her pregnancy in 1999 and that she had low back pain off and on since then.  See February 2006 letter of Dr. B.

(B) If not, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a low back injury/disease pre-existed the period of active service from September 2002 to September 2003.

(C) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing low back injury/disease WAS NOT aggravated (i.e., permanently worsened) during this period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(D)  Is it at least as likely as not that the current back disorder resulted from a disease or injury incurred in or aggravated during a period of active duty for training (ACDUTRA), including the periods of ACDUTRA from August 1, to August 7, 2005; April 3 to April 8, 2006; and from July 30 to August 6, 2006.  
The examiner's attention is drawn to:

(i) The Veteran's competent statements that she participated in a training in August 2005 where she was in a wartime drill and evacuated an injured person away from a simulated burning building, injuring her back, after which she was seen by a civilian paramedic, as well as the buddy statements submitted by the Veterans peers.  See e.g. December 2015 hearing testimony; July 2010 buddy statements.  

(ii)   a May 2001 service treatment record indicating a long-standing history of low back pain with occasional radiating pains into the left leg.

(iii)  The Veteran's July 2001 MRI noting a slight degeneration of L4-L5;

(iii) Chicopee Medical Center records including those from July 2006 which noted that she presented with a history of chronic low back pain that she first had after the delivery of her child in 1999; an August 21, 2006 service medical note indicating that there was an exacerbation of chronic back pain, as well as April 2009 records stating that the Veteran has had a diagnosis of lumbar disc disease L4-L5 and minor spinal stenosis since July 2006.  

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




